                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

       Nevonday D. Simmons,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            3:18-cv-00469-KDB-DSC
                                       )
                 vs.                   )
                                       )
         Nancy A. Berryhill,           )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 21, 2019 Order.

                                               November 21, 2019
